          Case 1:18-cv-00127-AWI-EPG Document 125 Filed 02/26/21 Page 1 of 2


1    John C. Taylor, State Bar No. 78389
     Neil K. Gehlawat, State Bar No. 289388
2    TAYLOR & RING, LLP
     1230 Rosecrans Avenue, Suite 360
3    Manhattan Beach, California 90266
4    Telephone: (310) 209-4100
     Facsimile: (310) 208-5052
5
     Attorneys for Plaintiffs
6    ANTHONY PEREZ, et al.
7

8

9                           UNITED STATES DISTRICT COURT
10               EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
11   ANTHONY PEREZ, individually,                   ) CASE NO. 1:18-cv-00127 AWI (EPG)
     CECELIA PEREZ, individually,                   )
12                                                  ) Complaint Filed: 01/23/2018; Assigned
     TERRALEE PEREZ, individually, and              ) to the Hon. Anthony W. Ishii
13   as Successor in Interest to Joseph Perez,      )
                                                    )
14
     JOSEPH PEREZ, JR., individually and as         ) [PROPOSED] ORDER RE:
     Successor in Interest to Joseph Perez, and     ) STIPULATION RE: BODY
                                                    ) WORN CAMERA FOOTAGE
15   X.P., a minor, by and through his Guardian     )
16   Ad Litem, MICHELLE PEREZ, individually )
     and as Successor in Interest to Joseph Perez, ))
17
                                                    )
18                       Plaintiff,                 )
                                                    )
     vs.                                            )
19
                                                    )
20   CITY OF FRESNO, COUNTY OF FRESNO, ))
21   AMERICAN AMBULANCE,                            )
     JAMES ROSSETTI, an individual,                 )
22
                                                    )
     SEAN CALVERT, an individual,                   )
23   CHRIS MARTINEZ, an individual,                 )
                                                    )
     BRAITHAN STOLTENBERG, an individual, )
24
     ROBERT MCEWEN, an individual,                  )
25   KARLSON MANASAN, an individual,                )
                                                    )
26
     JIMMY ROBNETT, an individual,                  )
     MORGAN ANDERSON, and DOES 1-10,                )
27
                                                    )
     inclusive,                                     )
28
                                                    )
                         Defendants.                )
                                                    )

                                                  1

                    [PROPOSED] ORDER RE: STIPULATION RE: BODY WORN CAMERA FOOTAGE
          Case 1:18-cv-00127-AWI-EPG Document 125 Filed 02/26/21 Page 2 of 2


1
           The Court, having reviewed the parties’ stipulation (Doc. No. 124), and good
2
     cause appearing, ORDERS as follows:
3
           The confidentiality designation attached to the redacted version of the body worn
4
     camera footage is lifted as of Friday, March 5, 2021, at 11:00 a.m. Nothing in this Order
5
     prohibits any attorney or party in this case from making any public comment that
6
     references American Ambulance or its employees.
7

8    IT IS SO ORDERED.
9
     Dated: February 26, 2021
10                                         SENIOR DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   2

                     [PROPOSED] ORDER RE: STIPULATION RE: BODY WORN CAMERA FOOTAGE
